          Case 1:21-cr-00107-RDM Document 35 Filed 04/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,


         v.
                                                            Criminal Action No. 21-107 (RDM)

 BURNO JOSEPH CUA,

                 Defendant.


                                              ORDER

       This matter is before the Court on Defendant Bruno Joseph Cua’s Motion to Clarify the

Conditions of his Release. Dkt. 31. For the following reasons, the Court will GRANT in part

and DENY in part Cua’s motion.

       In his motion, Cua first asks that the “Court’s Order Setting Conditions of Release . . .

[be] clarified to confirm that [] Cua is permitted to leave his home’s property for employment

purposes, subject to the other conditions of release specified therein and the supervision of the

Pretrial Services Office.” Dkt. 31-1 at 1. The Court will deny this request as moot. The Court’s

order already provides that Cua is “restricted to [his] residence at all times except for

employment; education; religious services; medical, substance abuse, or mental health treatment;

attorney visits; court appearances; court-ordered obligations; or other activities approved in

advance by the pretrial services office or supervising officer.” Dkt. 25-1 at 3 (emphasis added).

It is true that Cua is not obligated to adhere to Condition 7(b); but that Condition requires Cua to

“continue or [to] actively seek employment,” and thus has no relevance to Condition 7(p)(ii),

which, instead, permits Cua to leave his house for employment-related matters. Id.



                                                  1
         Case 1:21-cr-00107-RDM Document 35 Filed 04/12/21 Page 2 of 2




       Cua also asks the Court to modify the terms of his release to clarify that Dr. Cua “is not

required to remain with [Cua] during [any] work” that Cua engages in outside the home. Dkt.

31-1 at 1. The Court will grant this request, subject to the following: should Cua engage in any

employment outside his home, he must be supervised by an adult who shall complete, sign, and

provide to Cua’s counsel Attachment A, attesting under penalty of perjury to Cua’s compliance

with the conditions of his pretrial release. Such attestations shall be filed by Cua’s counsel with

the Court within two days of the completion of each week during which Cua was employed by

any such individual outside Cua’s home.

                                         CONCLUSION

       For the foregoing reasons, Defendant Bruno Joseph Cua’s Motion to Clarify the

Conditions of his Release, Dkt. 31, is GRANTED in part and DENIED in part; and it is further

       ORDERED that the Dr. Cua is not required to remain with Cua during any work that

Cua engages in outside the home, to the extent that (1) Cua is supervised by an adult who shall

complete, sign, and provide to Cua’s counsel Attachment A, attesting under penalty of perjury to

Cua’s compliance with the conditions of his pretrial release; and (2) any such attestations shall

be filed by Cua’s counsel with the Court within two days of the completion of each week during

which Cua was employed by any individual outside Cua’s home.

       SO ORDERED.

                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge
Date: April 12, 2021




                                                 2
